Opinion filed December 21, 2012




                                           In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00005-CV
                                        __________

                              MARK WALLACE, Appellant

                                              V.

                     LITHIA CO., L.L.P. D/B/A ALL-AMERICAN
                       CHEVROLET OF MIDLAND, Appellee


                           On Appeal from the 385th District Court
                                  Midland County, Texas
                              Trial Court Cause No. CV 46498


                            MEMORANDUM OPINION
          The trial court denied Lithia Co., L.L.P. d/b/a All-American Chevrolet of Midland’s
traditional motion for summary judgment, but it granted All-American’s no-evidence motion for
summary judgment and held that Mark Wallace should take nothing from All-American. We
affirm.
          Wallace sued All-American. In his petition, Wallace alleged that there was a former
lawsuit between the parties, that it was settled, that the parties entered into a settlement
agreement, that the agreement contained a confidentiality clause, and that All-American paid
money to him pursuant to the agreement.
       Wallace also alleged that, sometime after the parties settled the first lawsuit, he went to
All-American’s place of business to buy a part. He maintained in the lawsuit made the subject of
this appeal that, while there, an employee of All-American, in a loud voice and in the presence of
others, told Wallace that the lawsuit had been settled and for him to leave the premises and
“never to come back.”        In the lawsuit involved in this appeal, Wallace made claims for
intentional infliction of emotional distress, breach of contract, slander, negligence, and gross
negligence connected with that episode.        He sought damages for intentional infliction of
emotional distress, attorney’s fees, mental anguish, physical pain, interest, and gross negligence.
       All-American answered Wallace’s lawsuit with a general denial. Later, All-American
filed a motion for summary judgment based upon traditional grounds under TEX. R.
CIV. P. 166a(c) and no-evidence grounds under TEX. R. CIV. P. 166a(i). Wallace filed a written
response to the motion for summary judgment, but offered no summary judgment evidence.
       The trial court denied the traditional motion for summary judgment, but it granted the no-
evidence motion for summary judgment and ordered that Wallace take nothing against All-
American. The trial court did not give the reasons for its ruling.
       In this appeal, Wallace raises two issues: (1) that there are no findings of fact or
conclusions of law and (2) that All-American did not “present law, statute, or affidavit to support
the motion for Summary Judgment.” He has no issue that there were other defects in the motion,
and we may not consider any. Roehrs v. FSI Holdings, Inc., 246 S.W.3d 796, 805 (Tex. App.—
Dallas 2008, pet. denied).
       “Because findings of fact and conclusions of law have no place in a summary judgment
proceeding,” we overrule Wallace’s first issue. Linwood v. NCNB Tex., 885 S.W.2d 102, 103
(Tex. 1994). Further, because neither case law nor Rule 166a(i) requires that a no-evidence
motion for summary judgment contain “law, statute[s], or affidavit[s]” to support the motion, we
overrule Wallace’s second issue. Rule 166a(i).
       Even if we were to read Wallace’s issues broadly enough to otherwise attack the
summary judgment, the result would be the same. We must review a no-evidence summary
judgment under the same standards as a directed verdict. King Ranch, Inc. v. Chapman, 118
S.W.3d 742, 750–51 (Tex. 2003).        Accordingly, we examine the record in the light most
favorable to the nonmovant and disregard all contrary evidence and inferences. Id.; Wal-Mart
Stores, Inc. v. Rodriguez, 92 S.W.3d 502, 506 (Tex. 2002). A trial court must grant a proper no-
evidence motion for summary judgment unless the nonmovant produces more than a scintilla of
                                                 2
probative evidence to raise a genuine issue of material fact. Rule 166a(i); Wal-Mart, 92 S.W.3d
at 506.         Wallace produced no competent summary judgment evidence in response to All-
American’s no-evidence motion for summary judgment. Because Wallace did not produce more
than a scintilla of probative evidence on the challenged elements of each of his causes of action,
he did not raise a genuine issue of material fact, and the trial court did not err when it granted the
motion.
          The judgment of the trial court is affirmed.


                                                                                   PER CURIAM


December 21, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1

Willson, J., not participating.




          1
              John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.
                                                                   3